DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
All the information disclosure statements (IDS) submitted herein so far are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they are being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following titles are suggested: 
I.	Refrigerator Drain System
II.	Drainage system for Refrigerator

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	cooling device in at least claim 1
b.	first sensing member and second sensing member in at least claim 15

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Cooling device is interpreted to cover a thermoelectric module as per [0104] of applicant specification; and equivalent thereof.

First sensing member and second sensing member are interpreted to cover at least one of a magnet and a Hall sensor as per claim 17 of applicant specification; and equivalent thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 5499514 A).

Regarding claim 1:
Ho discloses a refrigerator (Fig. 1-2) comprising: 
a cabinet #12 comprising: 
an inner case #62 that defines a storage compartment #16, the inner case having a bottom surface that defines a water collection hole #50 at a rear end (Fig. 2), 
a case supporter (formed by #66 & #64) that is coupled to a lower side of the inner case and that supports the inner case (Fig. 2), 
a base #84 that is coupled to a lower side of the case supporter (via the two brackets as seen in Fig. 2), wherein the base and the case supporter define a cavity therebetween (see Fig. 2), 
a water collection guide (made of at least #72, #74 and #80) mounted on the lower side of the inner case (via #80) and configured to guide water downward from the water collection hole, and 
a water collection portion disposed on the base and configured to collect water from the water collection guide (via #82; col. 4, L 10-34); 
a door disposed on a front portion of the cabinet and configured to open and close at least a portion of the storage compartment (inherently present; see Fig. 2); and 
a cooling device #24 disposed on a rear surface of the inner case (see Fig. 2), at least a portion of the cooling device being exposed to the storage compartment (at least via #26).

Regarding claim 2:
Ho further discloses wherein the water collection guide comprises: a contact portion that is coupled to and in contact with an outer surface of the inner case (via #72; col. 6, L 12-17); and a water collection pipe #74 having a guide hole configured to fluidly communicate with the water collection hole (col. 4, L 10-34).

Regarding claim 4:
Ho further discloses wherein the water collection guide comprises an inclined portion (at #78, Fig. 2-3) that is disposed at an upper end of the water collection pipe, and wherein an upper width of the inclined portion is greater than a lower width of the inclined portion (see Fig. 2-3).

Regarding claim 5:
Ho further discloses wherein the case supporter comprises a guide pipe (pipe of ferrule #70) that receives the water collection pipe #74 (see at least Fig. 2).

Regarding claim 9:
Ho further discloses wherein the inner case defines a water collection recess #62a that is recessed from the rear surface of the inner case and that is configured to guide water generated in the cooling device toward the water collection hole (col. 4, L 10-34).

Regarding claim 10:
Ho further discloses wherein a width of an upper end of the water collection recess corresponds to a width of the cooling device, and wherein a width of a lower end of the water collection recess corresponds to a width of the water collection hole (see Fig. 2: the claimed dimensional relationships above are inherently present).

Regarding claim 11:
Ho further discloses wherein a width of the water collection recess decreases from an upper end toward a lower end (see Fig. 2).

Regarding claim 18:
Ho further discloses wherein the water collection recess extends downward from the cooling device to the water collection hole, wherein a width of an upper end of the water collection recess is less than or equal to a width of the cooling device, and wherein a width of a lower end of the water collection recess is less than or equal to a width of the water collection hole (see Fig. 2: the claimed dimensional relationships above are inherently present).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 5499514 A).

Regarding claim 14:
Ho discloses all the limitations, except for wherein the inner case comprises an elevated portion that protrudes upward from a center portion of the bottom surface and that extends in a forward-backward direction; and base portions that are disposed on both sides of the elevated portion, respectively, each of the base portions being stepped downward from the elevated portion.

In other words, the difference between the prior art and the claimed invention is with respect to the shape of the inner case.

However, it has held that the particular shape of a structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant. See MPEP 2144.04 - In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ho with the inner case comprising base portions being stepped downward from an elevated portion as per MPEP 2144.04.

One of ordinary skills would have recognized that doing so would have increased the strength of the inner case. Another benefit would be preventing water from stagnating on the inner case; thereby reducing odors and germs from the refrigerator.

Allowable Subject Matter
Claims 3, 6-8, 12-13, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The combination of elements as set forth in each of the claims above is not disclosed or made obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Eui (US 20080078197 A1) and Goetz (US 4843835 A) each teaches a condensate drainage arrangement for a refrigerator.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763